Case 2:18-cv-01838-DRH-ARL Document 20 Filed 09/30/20 Page 1 of 1 PageID #: 3683




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 K.F. and J.F. on behalf of their son, T.F., a Student
 with a disability,

                                    Plaintiffs,
                                                                       ORDER
 -against-                                                             18-CV-1838 (DRH)(ARL)

 RIVERHEAD CENTRAL SCHOOL DISTRICT,

                            Defendant.
 -----------------------------------------------------------X

         Having reviewed the Report and Recommendation, dated, July 7, 2020, of Judge Lindsay

 and defendant’s objections thereto, the Court adopts the Report and Recommendation to the

 extent set forth below.

         This action is hereby stayed until November 16, 2020 to allow plaintiff an opportunity to

 retain new counsel.

         Whether or not plaintiff retains new counsel, to the extent plaintiffs oppose

 defendant’s motion for summary judgment, they must file and serve opposition papers on or

 before December 31, 2020. On or before January 22, 2020, Defendant shall serve reply papers, if

 any, together with only a notice of motion (the original supporting papers need not be refiled),

 which notice of motion shall reinstate the motion for summary judgment.

         The Clerk of Court is directed to serve a copy of this Order on Plaintiffs.

         SO ORDERED.

 Dated: Central Islip, New York                                  s/ Denis R. Hurley
        September 30, 2020                                      Denis R. Hurley
                                                                United States District Judge




                                                   Page 1 of 1
